Exhibit 10.105
ERIE INDEMNITY COMPANY
DEFERRED COMPENSATION PLAN
FOR OUTSIDE DIRECTORS
(As Amended and Restated as of January 1, 2009)
BASIC PLAN DOCUMENT
APPENDIX A
APPENDIX B

165



--------------------------------------------------------------------------------



 



ERIE INDEMNITY COMPANY
DEFERRED COMPENSATION PLAN
FOR OUTSIDE DIRECTORS
(As Amended and Restated as of January 1, 2009)
BASIC PLAN DOCUMENT
ARTICLE ONE
INTRODUCTION
This Erie Indemnity Company Deferred Compensation Plan for Outside Directors
(the “Plan”) is an unfunded, non-qualified, deferred compensation arrangement
created for outside directors of Erie Indemnity Company (the “Company”). It is
intended that the Plan will aid in retaining and attracting outside directors of
exceptional ability by providing such directors with a vehicle for deferring
director’s compensation and accumulating credits denominated in the Class A
shares of the Company until retirement or other separation from service from the
Board of Directors of Erie Indemnity Company.
The Plan was effective as of May 1, 1997 and has been amended thereafter. This
amendment and restatement of the Plan shall constitute an amendment, restatement
and continuation of the Plan and is generally effective as of January 1, 2009.
However, certain provisions of this amendment and restatement are effective as
of some other date. Events occurring before the applicable effective date of any
provision of this amendment and restatement shall be governed by the applicable
provision of the Plan as in effect on the date of the event.
This amendment and restatement of the Plan consists of three primary documents:
(i) this Basic Plan Document, which principally addresses definitions and
procedural matters that apply to all amounts that accumulate under the Plan,
(ii) Appendix A, which incorporates provisions of the Plan relating to Plan
accounts that were earned and vested on or before December 31, 2004, and
(iii) Appendix B, which incorporates provisions of the Plan relating to those
portions of Plan accounts that are earned or become vested on or after
January 1, 2005.
ARTICLE TWO
DEFINITIONS
When the following words or phrases are used in the Plan document with initial
capital letters, they shall have the following meanings, except where otherwise
modified in Appendix A or Appendix B:
2.1 “Administrator” shall mean the person or committee, appointed by the Board,
who shall be responsible for the administrative functions assigned to it under
the Plan.
2.2 “Beneficiary” shall mean the individual(s) or trust(s) selected by a
Participant to receive payment of amounts credited under the Plan in the event
of the Participant’s death, as evidenced by the most recent, properly completed
and executed, Beneficiary designation which the Participant has delivered to the
Administrator prior to the Participant’s death. A Participant may make a single
Beneficiary designation to govern the distribution of the Participant’s entire
interest under the Plan (including the total balance of all accounts maintained
under both Appendix A and Appendix B) that shall apply in the event of the
Participant’s death before commencement of payments. Furthermore, the
Participant may make a single, but separate, Beneficiary designation to govern
the distribution of any remaining interest under the Plan (including the total
balance of all accounts maintained under both Appendix A and Appendix B) that
shall apply in the event of the Participant’s death after payments have
commenced but before all scheduled payments have been made. A Participant may
change either or both of these Beneficiary designations at any time by
delivering a new designation of Beneficiary to the Administrator on such form or
forms as may be satisfactory to the Administrator. A new designation of
Beneficiary shall be effective upon receipt by the Administrator of the
completed and executed designation. As of such effective date, the new
designation shall divest any Beneficiary named in a prior designation in that
interest indicated in the prior designation. If no effective Beneficiary
designation is in effect on the death of the Participant, or if all designated

166



--------------------------------------------------------------------------------



 



Beneficiaries have predeceased the Participant, any payments to be made under
the Plan on account of the Participant’s death shall be paid to the estate of
the Participant.
2.3 “Board” shall mean the Board of Directors of the Erie Indemnity Company.
2.4 “Code” shall mean the Internal Revenue Code of 1986, as amended.
2.5 “Company” shall mean the Erie Indemnity Company, a Pennsylvania business
corporation.
2.6 “Deferred Compensation Account” shall mean such account as defined in
Appendix A and/or Appendix B, as applicable.
2.7 “Deferred Stock Account” shall mean such account as defined in Appendix A
and/or Appendix B, as applicable.
2.8 “Director” shall mean a member of the Board.
2.9 “Employee” shall mean a person engaged in performing services for the
Company, or its affiliates or subsidiaries, as an exempt or non-exempt full-time
employee, as defined by the Company’s Corporate Personnel Manual, as in
existence at the time of determination, and not as an independent contractor.
2.10 “Outside Director” shall mean a Director who is not an Employee or officer
of the Company, its affiliates or subsidiaries.
2.11 “Participant” shall mean each Outside Director who participates in the Plan
in accordance with the terms and conditions of the Plan.
2.12 “Plan” shall mean the Erie Indemnity Company Deferred Compensation Plan for
Outside Directors, as set forth in the provisions of the Basic Plan Document,
Appendix A, Appendix B, and including any amendments, appendices and exhibits to
these documents.
2.13 “Retirement Plan Transfer Account” shall mean such account as defined in
Appendix A and/or Appendix B, as applicable.
2.14 “Total Deferred Cash Account” shall mean such account as defined in
Appendix A and/or Appendix B, as applicable.
2.15 “Vested” shall mean, as of any given date, the portion of the Deferred
Stock Account and/or the Total Deferred Cash Account maintained on behalf of a
Participant which is then 100% vested and nonforfeitable, as determined under
Appendix A and/or Appendix B, as applicable.
ARTICLE THREE
ADMINISTRATION

3.1      GENERAL ADMINISTRATION

The Administrator shall be charged with the administration of the Plan. The
Administrator shall have all such powers as may be necessary to discharge its
duties relative to the administration of the Plan, including by way of
illustration and not limitation, discretionary authority to interpret and
construe the Plan, to determine and decide all questions of fact, and all
disputes arising under the Plan including, but not limited to, the validity of
any election or designation as may be necessary or appropriate hereunder and the
right of any Participant or Beneficiary to receive payment of all or any portion
of amounts represented by a Deferred Compensation Account, Deferred Stock
Account and/or Retirement Plan Transfer Account maintained hereunder. The
Administrator shall have all power necessary to adopt, alter and repeal such
administrative rules, regulations and practices governing the operation of the
Plan as it, in its sole discretion, may from time to time deem advisable and
shall have the power to make equitable adjustments to remedy any mistakes or
errors in the administration of the Plan. The Administrator shall

167



--------------------------------------------------------------------------------



 



not be liable to any person for any action taken or omitted in connection with
the interpretation and administration of the Plan unless attributable to willful
misconduct. The Administrator shall be entitled to conclusively rely upon all
tables, valuations, certificates, opinions and reports furnished by any actuary,
accountant, controller, counsel or other person employed or engaged by the
Company with respect to the Plan. Any individual serving as Administrator shall
not participate in any action or determination regarding solely his own benefits
payable hereunder. Decisions of the Administrator made in good faith shall be
final, conclusive and binding upon all parties. Until modified by the
Administrator, the claims and review procedures set forth in Sections 3.2 and
3.3 shall be the exclusive procedures for the disposition of claims for benefits
arising under the Plan.

3.2      CLAIMS PROCEDURE

Except as otherwise provided in the Plan, payment to a Participant or
Beneficiary of any amount determined under the Plan shall be made by the Company
at the time and in the method of payment elected by the Participant under the
terms of the Plan. If the Administrator denies, in whole or in part, a claim for
benefits filed by any person (hereinafter referred to as a “Claimant”), the
Administrator shall transmit a written notice setting forth (i) the specific
reasons for the denial of the claim, (ii) references to the specific provisions
of the Plan on which the denial is based, (iii) a description of any additional
material or information that is needed to perfect the claim and why such
material or information is necessary, and (iv) further steps which the Claimant
can take in order to have his claim reviewed (including a statement that the
Claimant or his duly authorized representative may review the Plan document and
submit issues and comments regarding the claim to the Administrator). In
addition, the written notice shall contain the date on which the notice was sent
and a statement advising the Claimant that, within ninety (90) days of the date
on which such notice is received, he may request a review of the Administrator’s
decision.

3.3.      CLAIMS REVIEW

Within ninety (90) days of the date on which the notice of denial of claim is
received by the Claimant, the Claimant or his authorized representative may
request that the claim denial be reviewed by filing with the Administrator a
written request for review, which request shall contain the following
information:

  a)   The date on which the notice of denial of claim was received by the
Claimant;       b)   The date on which the Claimant’s request was filed with the
Administrator; provided, however, that the date on which the Claimant’s request
for review was in fact filed with the Administrator shall control in the event
that the date of the actual filing is later than the date stated by the Claimant
pursuant to this paragraph (b);     c)   The specific portions of the claim
denial which the Claimant requests the Administrator to review;     d)   A
statement by the Claimant setting forth the basis upon which he believes the
Administrator should reverse its previous denial of his claim for benefits and
accept his claim as made;     e)   Whether the Claimant desires a hearing on the
claim; and     f)   Any written material (included as exhibits) which the
Claimant desires the Administrator to examine in its consideration of his
position as stated pursuant to paragraph (d) above.

If the Claimant has requested a hearing on the claim, such hearing shall be held
within thirty (30) days after the date determined pursuant to paragraph
(b) above. Within sixty (60) days of the date determined pursuant to paragraph
(b) above (or, if special circumstances or the request for a hearing require an
extension of time, within ninety (90) days of such date), the Administrator
shall conduct a full and fair review of the decision denying the Claimant’s
claim for benefits and shall deliver its decision to the Claimant in writing.
Such written decision shall set forth the specific reasons for the decision,
including references to the specific provisions of this Plan which were relied
upon. The decision will be final and binding on all persons concerned.

168



--------------------------------------------------------------------------------



 



ARTICLE FOUR
AMENDMENT AND TERMINATION
The Company expects to continue the Plan indefinitely, but reserves the right to
amend or terminate the Plan at any time, if, in its sole judgment, such
amendment or termination is necessary or desirable. Any such amendment or
termination shall be made pursuant to a resolution of the Board and shall be
effective as of the date specified in such resolution. Without consent of the
Participant, no amendment or termination of the Plan shall reduce the balance of
a Participant’s Deferred Compensation Account, Deferred Stock Account, or
Retirement Plan Transfer Account at the time of amendment or termination. Except
as may otherwise be provided by the Company, or as provided in Appendix B, in
the event of a termination of the Plan, the Company (or any transferee, or
successor entity of the Company) shall be obligated to pay amounts represented
by Vested Deferred Stock Account balances and Vested Total Deferred Cash Account
balances to Participants and Beneficiaries at such time or times and in such
forms as provided under the terms of the Plan. Nothing herein shall limit the
Company’s reserved right to terminate and liquidate the Plan in accordance with
generally applicable guidance prescribed by the Commissioner of Internal Revenue
and published in the Internal Revenue Bulletin.
ARTICLE FIVE
GENERAL PROVISIONS

5.1.      GENERAL CONTRACTUAL OBLIGATION

It is the intent of this Plan, and each Participant understands, that no trust
has been created for his or her benefit in connection with this Plan and that
eligibility and participation in this Plan does not grant any Participant or
Beneficiary any interest in any asset of the Company or any affiliated company.
The Company’s obligation to pay to the Participant or Beneficiary the amounts
credited hereunder is a general contract obligation and shall be satisfied
solely from the general assets of the Company. Nothing contained in the Plan
shall constitute a guaranty by the Company, any affiliated company, or any other
entity or person that the assets of the Company will be sufficient to pay
amounts determined in accordance with the Plan. The obligation of the Company
under the Plan shall be merely that of an unfunded and unsecured promise of the
Company to pay amounts in the future. In each case in which amounts represented
by the balances credited to a Participant’s Vested Deferred Compensation
Account, Vested Deferred Stock Account and Vested Retirement Plan Transfer
Account have been distributed to the Participant, Beneficiary, or other person
entitled to receipt thereof and which purports to cover in full the benefits
hereunder, such Participant, Beneficiary or other person shall have no further
right or interest in the other assets of the Company on account of participation
in the Plan. Notwithstanding a Participant’s entitlement to Vested amounts under
the terms of the Plan, the status of the Participant, or any person claiming by
or through the Participant, is that of an unsecured general creditor to the
extent of his entire interest under the Plan as herein described.

5.2.      SPENDTHRIFT PROVISIONS

The interest of a Participant or Beneficiary under the Plan shall not be subject
in any manner to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance, or charge, either voluntarily or involuntarily, prior to the
Participant’s or Beneficiary’s actual receipt of amounts represented by the
balances credited under the Plan on his behalf; any attempt to anticipate,
alienate, sell, transfer, assign, pledge, encumber or charge any such interest
prior to such receipt shall be void. Amounts credited hereunder and not paid to
a Participant or Beneficiary shall not be subject to garnishment, attachment or
other legal or equitable process nor shall they be an asset in bankruptcy.
Notwithstanding the preceding sentence, no amount shall be payable from this
Plan to a Participant, or any person claiming by or through a Participant,
unless and until any and all amounts representing debts or other obligations
owed to the Company or any affiliated company by the Participant have been fully
paid and satisfied; provided, however, that any such offset, as applicable to a
person’s Plan interest under Appendix B, shall not exceed such offset as is
permitted under Section 409A of the Code. Neither the Company nor any affiliate
or subsidiary of the Company shall be liable in any manner for or subject to the
debts, contracts, liabilities, torts or engagements of any person who has a
Deferred Stock Account or a Total Deferred Cash Account maintained on his behalf
under the Plan.

169



--------------------------------------------------------------------------------



 



5.3.      NO SPOUSAL RIGHTS

Except as required by law or specifically provided by the Plan, no spouse or
surviving spouse of a Participant and no person designated to be a Beneficiary
shall have any rights or interest in the accounts accumulated under the Plan
including, but not limited to, the right to be the sole Beneficiary or to
consent to the Participant’s designation of Beneficiary.

5.4.      INCAPACITY OF RECIPIENT

In the event a Participant or Beneficiary is declared incompetent and a
guardian, conservator or other person legally charged with the care of his
person or of his estate is appointed, any Vested Deferred Stock Account and any
Vested Total Deferred Cash Account under the Plan to which such Participant, or
Beneficiary is entitled shall be paid to such guardian, conservator or other
person legally charged with the care of his person or his estate. Except as
provided in the preceding sentence, when the Administrator, in its sole
discretion, determines that a Participant or Beneficiary is unable to manage his
financial affairs, the Administrator may direct the Company to make
distribution(s) from the Vested Deferred Stock Account and any Vested Total
Deferred Cash Account maintained on behalf of such Participant or Beneficiary to
any one or more of the spouse, lineal ascendants or descendants or other closest
living relatives of such Participant or Beneficiary who demonstrates to the
satisfaction of the Administrator the propriety of making such distribution(s).
Any payment so made shall not exceed such amount as is permitted under Section
409A of the Code and shall be in complete discharge of any liability of the
Company and Administrator under the Plan for such payment. The Administrator
shall not be required to see to the application of any such distribution made as
provided above.

5.5.      INFORMATION FURNISHED BY PARTICIPANTS AND BENEFICIARIES

Neither the Company nor the Administrator shall be liable or responsible for any
error in the computation of a Participant’s or Beneficiary’s interest under the
Plan resulting from any misstatement of fact made by the Participant or
Beneficiary, directly or indirectly, to the Company or to the Administrator and
used by it in determining the Participant’s or Beneficiary’s Plan interest.
Neither the Company nor the Administrator shall be obligated or required to
increase the Plan interest of any such Participant or Beneficiary which, on
discovery of the misstatement, is found to be understated as a result of such
misstatement. However, the Plan interest of any Participant or Beneficiary which
is overstated by reason of any such misstatement shall be reduced to the amount
appropriate in view of accurate facts.

5.6.      OVERPAYMENTS

If a payment or a series of payments made from the Plan is found to be greater
than the payment(s) to which a Participant or Beneficiary is entitled due to
factual errors, mathematical errors or otherwise, the Administrator may, in its
discretion and to the extent consistent with Section 409A of the Code, suspend
or reduce future payments to such Participant or Beneficiary or exercise such
legal or equitable remedies as it deems appropriate to correct the overpayment.

5.7.      UNCLAIMED BENEFIT

In the event that any amount determined to be payable to a Participant or
Beneficiary hereunder remains unclaimed by such Participant or Beneficiary for a
period of four years after the whereabouts or existence of such person was last
known to the Administrator, the Administrator may direct that all rights of such
person to such amounts be terminated absolutely; provided, however, that if such
Participant or Beneficiary subsequently appears and files a claim for payment in
accordance with Article Three and such claim is fully or partially successful,
the liability under the Plan for an amount equal to the successful claim shall
be reinstated.

5.8.      ELECTIONS, APPLICATIONS, NOTICES

Every designation, direction, election, revocation or notice authorized or
required under the Plan which is to be delivered to the Company or the
Administrator shall be deemed delivered to the Company or the Administrator as
the case may be: (a) on the date it is personally delivered to the Administrator
at the Company’s executive offices at 100 Erie Insurance Place, Erie,
Pennsylvania 16530 or (b) three business days after it is sent by registered or

170



--------------------------------------------------------------------------------



 



certified mail, postage prepaid, addressed to the Administrator at the offices
indicated above. Every such item which is to be delivered to a person or entity
designated by the Administrator to perform recordkeeping and other
administrative services on behalf of the Plan shall be deemed delivered to such
person or entity when it is actually received (either physically or through
interactive electronic communication) by such person or entity. Every
designation, direction, election, revocation or notice authorized or required
which is to be delivered to a Participant or Beneficiary shall be deemed
delivered to a Participant or Beneficiary: (a) on the date it is personally
delivered to such individual (either physically or through interactive
electronic communication), or (b) three business days after it is sent by
registered or certified mail, postage prepaid, addressed to such individual at
the last address shown for him on the Company’s records. Any notice required
under the Plan may be waived by the person entitled thereto.

5.9.        COUNTERPARTS

This Plan may be executed in any number of counterparts, each of which shall be
considered as an original, and no other counterparts need be produced.

5.10.      SEVERABILITY

In the event any provision of this Plan shall be held illegal or invalid for any
reason, such illegality or invalidity shall not affect the remaining provisions
of the Plan. This Plan shall be construed and enforced as if such illegal or
invalid provision had never been contained herein.

5.11.      GOVERNING LAW

The Plan is established under and will be construed according to the laws of the
Commonwealth of Pennsylvania.

5.12.      HEADINGS

The headings of Sections of this Plan are for convenience of reference only and
shall have no substantive effect on the provisions of this Plan.

5.13.      CONSTRUCTION

The masculine gender, where appearing in this Plan, shall be deemed to also
include the feminine gender. The singular shall also include the plural, where
appropriate.
Executed at Erie, Pennsylvania this 23rd day of December, 2008, effective as of
January 1, 2009.

                  ERIE INDEMNITY COMPANY    
 
           
 
           
 
  By:   /s/ James J. Tanous
 
   
 
                Title: Executive Vice President, Secretary and General
 
          Counsel    

ATTEST:

       
   /s/ Brian Bolash
 
   

171



--------------------------------------------------------------------------------



 



APPENDIX A
ERIE INDEMNITY COMPANY
DEFERRED COMPENSATION PLAN
FOR OUTSIDE DIRECTORS
Accounts Earned and Vested On or Before December 31, 2004
ARTICLE ONE
INTRODUCTION
This Appendix A incorporates the provisions of the Plan as it relates to
Deferred Stock Accounts and Total Deferred Cash Accounts that were earned and
vested on or before December 31, 2004, without material modifications to the
terms of the Plan after October 3, 2004. The provisions of this Appendix A shall
apply in determining the rights and features of such accounts.
ARTICLE TWO
DEFINITIONS
When the following words or phrases are used in this Appendix A with initial
capital letters, they shall have the following meanings:
2.1 “Administrator” is a term that is defined in Article Two of the Basic Plan
Document.
2.2 “Amendment Form” shall mean the Amendment Form described in Section 8.3.
2.3 “Annual Share Credit” shall mean the Share Credit addition determined under
Section 7.2.
2.4 “Beneficiary” is a term that is defined in Article Two of the Basic Plan
Document.
2.5 “Board” is a term that is defined in Article Two of the Basic Plan Document.
2.6 “Board Compensation” shall mean the remuneration, expressed in terms of a
cash amount, earned by a Director for service on the Board including, without
limitation, a retainer, meeting fees and chairperson’s fees.
2.7 “Board Tenure Year” shall mean the period which, in reference to any given
calendar year, begins on the date of the Company’s annual shareholder meeting
held in such year and ends on the day before the Company’s annual shareholder
meeting held in the immediately following calendar year.
2.8 “Committee” shall mean the Executive Compensation and Development Committee
of the Board or its successor, as designated by the Board.
2.9 “Common Stock” shall mean the Class A common stock of the Company.
2.10 “Company” is a term that is defined in Article Two of the Basic Plan
Document.
2.11 “Deferred Compensation Account” shall mean the bookkeeping account
described in Section 4.2.
2.12 “Deferred Stock Account” shall mean the bookkeeping account described in
Article Seven.
2.13 “Director” is a term that is defined in Article Two of the Basic Plan
Document.
2.14 “Dividend Equivalent Credit” shall mean the Share Credit addition
determined under Section 7.3.
2.15 “Election Form” shall mean the Participation Election Form described in
Section 3.2.

172



--------------------------------------------------------------------------------



 



2.16 “Employee” is a term that is defined in Article Two of the Basic Plan
Document.
2.17 “Hypothetical Interest” shall mean the gains and losses credited to a
Participant’s Deferred Compensation Account and/or Retirement Plan Transfer
Account in accordance with Article Six.
2.18 “Outside Director” shall mean a Director who was not an Employee or officer
of the Company, its affiliates or subsidiaries.
2.19 “Participant” shall mean each Outside Director who participated in the Plan
in accordance with the terms and conditions of this Appendix A. Participant
shall also include a former Outside Director who had become a Participant during
his period of active Board service and on whose behalf the Administrator is
maintaining a Deferred Stock Account and/or a Total Deferred Cash Account
pursuant to the terms of this Appendix A.
2.20 “Plan” is a term that is defined in Article Two of the Basic Plan Document.
2.21 “Retirement Plan” shall mean the Erie Indemnity Company Retirement Plan for
Outside Directors, effective as of January 1, 1991 and as amended thereafter.
2.22 “Retirement Plan Transfer Account” shall mean the bookkeeping account
described in Section 5.3.
2.23 “Retirement Plan Transfer Credit” shall mean the contribution credit
determined under Section 5.1.
2.24 “Retirement Plan Transfer Vesting Date” shall mean the date on which a
Participant officially stops serving on the Board for reasons other than the
Participant’s death, provided such date follows the Participant’s attainment of
age 65 and completion of five Years of Board Service.
2.25 “Share Credit” shall mean the separate, identifiable units accumulated
within a Participant’s Deferred Stock Account attributable to Annual Share
Credits and Dividend Equivalent Credits.
2.26 “Share Credit Allocation Date” shall mean, with respect to any Board Tenure
Year, the business day next following the first day of such Board Tenure Year;
provided, however, that in reference to any individual who became an Outside
Director on any day other than the first day of a given Board Tenure year, the
Share Credit Allocation Date relative to such year shall mean the business day
next following the day on which the individual became an Outside Director.
2.27 “Total Deferred Cash Account” shall mean the sum of the amounts credited
under any Deferred Compensation Account and any Retirement Plan Transfer Account
maintained on behalf of a Participant.
2.28 “Valuation Date” shall mean the close of business as of each business day.
2.29 “Vested” shall mean, as of any given date, the portion of the Deferred
Stock Account and/or the Total Deferred Cash Account maintained on behalf of a
Participant which is then 100% vested and nonforfeitable, as determined under
Sections 4.2, 5.3, and Article Seven.
2.30 “Year of Board Service” shall mean each Board Tenure Year during which a
Director has served on the Board, including, for Directors on the Board as of
May 1, 1997, all Years of Board Service prior to the adoption of the Plan.
ARTICLE THREE
PARTICIPATION

3.1   ELIGIBILITY AND PARTICIPATION

  a)   Effective as of May 1, 2002, all Outside Directors then in Board service
who were not yet Participants became Participants in the Plan. Any individual
who became an Outside Director after May 1, 2002 and before January 1, 2005
began participation in the Plan as of the Share Credit Allocation Date next

173



--------------------------------------------------------------------------------



 



      following the date as of which the individual became an Outside Director.
As a condition of participation, each Outside Director delivered to the
Administrator properly completed and executed elections as described in
Section 3.2.     b)   Each Outside Director was eligible to participate in the
Board Compensation deferral provisions of the Plan and may have chosen to defer
Board Compensation in accordance with the provisions of Section 4.1.

3.2   PARTICIPATION ELECTION FORM

An Outside Director delivered to the Administrator the following elections, to
the extent applicable to such Director, made on such Election Form or Forms as
the Administrator, in its discretion, prescribed:

  a)   The method by which amounts credited to the Participant’s Deferred Stock
Account and, separately, any Total Deferred Cash Account are to be paid;      
b)   The date, following the Participant’s official termination of service on
the Board, as of which payment of amounts credited to the Participant’s Deferred
Stock Account and, separately, any Total Deferred Cash Account is to occur (in
the event of a lump sum distribution) or commence (in the event of distribution
in installments); and     c)   The Beneficiary to whom payments of amounts
credited to the Participant’s Deferred Stock Account and any Total Deferred Cash
Account will be made in the event of the Participant’s death.

In addition, an Outside Director on whose behalf a Total Deferred Cash Account
is being maintained also completed and delivered to the Administrator the
investment designation described in Section 6.2.
The elections under paragraphs (a) and (b) shall be irrevocable except as
provided in Section 8.3. The election under paragraph (c) may be changed as
provided in Section 2.2 of the Basic Plan Document.
ARTICLE FOUR
BOARD COMPENSATION DEFERRED

4.1   DEFERRED COMPENSATION ELECTION

A Participant who is an Outside Director may have elected to defer Board
Compensation for a given calendar year beginning before January 1, 2005 by
delivering a properly completed and executed Election Form to the Administrator
by the end of the calendar year which precedes the given calendar year in which
the election is to be effective. Such Election Form stated, in 10% increments
from 10% to 100%, the percentage of Board Compensation to be deferred. Such
deferral election was irrevocable as of the January 1 of the calendar year to
which the election applies. Such deferral election terminated as to all Board
Compensation earned after such calendar year.

4.2   DEFERRED COMPENSATION ACCOUNT

A Deferred Compensation Account was established for each Outside Director who
properly completed, executed, and delivered an Election Form on which he elected
to defer Board Compensation. The Board Compensation which each Participant
deferred for calendar years beginning before January 1, 2005 and Hypothetical
Interest earned on such Board Compensation (as provided in Section 6.1) is
credited to this Deferred Compensation Account. Board Compensation deferred
under this Section 4.2 was credited to the Participant’s Deferred Compensation
Account as of the date such compensation would otherwise have been payable to
the Participant. A Participant’s Deferred Compensation Account shall be kept
only for bookkeeping and accounting purposes and no Company funds shall be
transferred or designated to this account. A Participant’s interest in the
Deferred Compensation Account maintained on his behalf shall be Vested at all
times.

174



--------------------------------------------------------------------------------



 



ARTICLE FIVE
TRANSFER OF RETIREMENT PLAN CREDIT

5.1   RETIREMENT PLAN TRANSFER ELECTION

  a)   The Company has recorded a contribution credit under the Plan on behalf
of each Outside Director who satisfied the criteria set forth in paragraph
(b) of this Section 5.1. Such contribution credit is referred to herein as the
Retirement Plan Transfer Credit, was recorded as of December 31, 1997 and,
except as provided in Section 6.1(b), was equal to the amount individually
determined under Section 5.2.     b)   An Outside Director was entitled to a
Retirement Plan Transfer Credit if:

  (i)   The Outside Director was an Outside Director on May 1, 1997; and    
(ii)   During the period beginning June 17, 1997 and ending August 1, 1997, the
Outside Director elected to have the Retirement Plan Transfer Credit recorded on
his behalf under the Plan in lieu of any continuing interest under the
Retirement Plan.

5.2   RETIREMENT PLAN TRANSFER CREDIT

  a)   The Retirement Plan Transfer Credit with respect to an Outside Director
who satisfied the criteria set forth in Section 5.1 was the actuarial present
value (as defined in paragraph (b) below) of the retirement benefit accrued by
the Outside Director under the Retirement Plan as of May 1, 1997.     b)   For
purposes of this Section 5.2, “actuarial present value” shall mean the single
sum value of a retirement benefit, determined as of May 1, 1997, by using the
1983 Group Annuity Mortality Table (50% male/50% female) and an interest rate of
seven percent.

5.3   RETIREMENT PLAN TRANSFER ACCOUNT

A Retirement Plan Transfer Account has been established for each Outside
Director described in Section 5.1(b). The Retirement Plan Transfer Credit and
Hypothetical Interest earned on such Retirement Plan Transfer Credit shall be
recorded in this Retirement Plan Transfer Account. A Participant’s Retirement
Plan Transfer Account shall be kept only for bookkeeping and accounting purposes
and no Company funds shall be transferred or designated to this account.
Notwithstanding any provision of the Plan to the contrary, a Participant’s
interest in the Retirement Plan Transfer Account maintained on his behalf shall
be forfeited in its entirety in the event the Participant’s service as a
Director is terminated for any reason (including death) prior to the
Participant’s attainment of his Retirement Plan Transfer Vesting Date. Upon
attainment of his Retirement Plan Transfer Vesting Date, a Participant’s
interest in such Retirement Plan Transfer Account shall become Vested. For
purposes of this Appendix A, a Retirement Plan Transfer Account shall be
maintained hereunder with respect to any Outside Director described in
Section 5.1 who has also attained his Retirement Plan Transfer Vesting Date on
or before December 31, 2004. With respect to any other Outside Director
described in Section 5.1, the Retirement Plan Transfer Account shall be
maintained pursuant to the provisions of Appendix B.
ARTICLE SIX
CREDITS TO PARTICIPANT TOTAL DEFERRED CASH ACCOUNTS
EARNED AND VESTED ON OR BEFORE DECEMBER 31, 2004

6.1   HYPOTHETICAL INTEREST

  a)   The Total Deferred Cash Account maintained on behalf of a Participant
under this Appendix A is credited with Hypothetical Interest. The Hypothetical
Interest is credited as of each Valuation Date on the amount credited to the
Participant’s Total Deferred Cash Account on such Valuation Date in accordance
with the valuation procedure adopted by the Administrator. The Hypothetical
Interest credited to each Total

175



--------------------------------------------------------------------------------



 



      Deferred Cash Account is determined by the Administrator and computed in
reference to the appreciation or depreciation experienced since the immediately
preceding Valuation Date by the hypothetical investment funds which the
Administrator may offer to Participants under Section 6.2. For any given period,
Hypothetical Interest may be a positive or a negative figure. The crediting of
Hypothetical Interest shall occur so long as there is a balance in the
Participant’s Total Deferred Cash Account regardless of whether the Participant
has terminated service with the Board or has died. The Administrator may
prescribe any reasonable method or procedure for the accounting of Hypothetical
Interest.     b)   Notwithstanding any provision of this Article Six to the
contrary:

  (i)   The Retirement Plan Transfer Credit, determined under Section 5.2 and
recorded as of December 31, 1997 on behalf of an Outside Director described in
Section 5.1(b), was increased with Hypothetical Interest for the period
beginning on May 1, 1997 and ending on December 31, 1997; and     (ii)   For
purposes of subparagraph (i) above, “Hypothetical Interest” was in reference to
the interest, compounded on a daily basis, at the rate or rates in effect during
the period beginning on May 1, 1997 and ending December 31, 1997, as declared by
the Board of Directors of Erie Family Life Insurance Company on the Erie Family
Life Insurance Company deposit administration group annuity contract held by the
trustee of the Erie Insurance Group Employee Savings Plan.

6.2   PARTICIPANT INVESTMENT DESIGNATION

  a)   A Participant (and any Outside Director first electing to participate in
the Plan) may have designated on such form or forms satisfactory to the
Administrator, that portion of his future deferred compensation and, separately,
that portion of any existing Total Deferred Cash Account maintained on his
behalf which were to be credited with Hypothetical Interest in reference to each
of the hypothetical investment funds that were offered by the Administrator, in
the discretion of the Administrator. Such designations specified, in 1%
increments, the percentages to be credited in reference to each of the
hypothetical investment funds offered. Such designations may remain in effect
until the Participant submits a new designation within such times and in
accordance with such means as are designated by the Administrator. New
designations are made as to (i) future deferred compensation and/or (ii) any
existing Total Deferred Cash Account, provided that separate designations as to
the crediting of a Deferred Compensation Account and a Retirement Plan Transfer
Account are not available. All new designations are effective as of a given date
specified by the Administrator. In the event a Participant fails to make an
effective designation under this paragraph (a), the Administrator, acting in its
discretion, shall make such designation on behalf of the Participant.     b)  
In accepting participation in the Plan, a Participant agreed on behalf of
himself and his Beneficiary to assume all risk in connection with any decrease
in value of the hypothetical investment funds in reference to which Hypothetical
Interest is credited to the Participant’s Total Deferred Cash Account. The
Company and the Administrator shall not be liable to any Participant or
Beneficiary for the under-performance of any hypothetical investment fund
offered under the Plan.     c)   The Administrator may, in its discretion, offer
additional hypothetical investment funds to Participants and may cease to offer
any such fund at such time as it deems appropriate. In the event the
Administrator decides to discontinue offering a hypothetical investment fund
under the Plan, those Participants on whose behalf Hypothetical Interest is then
being credited on the basis of the discontinued hypothetical investment fund may
be required, at the discretion of the Administrator, to have affected amounts
consolidated with (or “mapped” to) a replacement hypothetical investment fund
selected by the Administrator or may be required to designate, from such
selection of hypothetical funds as may be offered by the Administrator, a
hypothetical fund or funds as a replacement for the hypothetical investment fund
being discontinued. Any such designation by a Participant shall be made in
accordance with paragraph (a) above. Hypothetical Interest credited on behalf of
any Participant who is affected by the discontinuation of a hypothetical
investment fund but who fails to make any replacement designation offered in
this paragraph (c) shall mirror, to the extent of the Participant’s interest in
such discontinued fund, such hypothetical investment fund or funds as the
Administrator may choose in its discretion. Any changes under this paragraph
(c) shall take effect at such times and under such rules as shall be established
by the Administrator.

176



--------------------------------------------------------------------------------



 



  d)   Notwithstanding any provision of the Plan to the contrary, the
eligibility of a Participant to make any designation under this Section 6.2
shall not be construed as to provide any Participant or any other person with a
beneficial ownership interest in any assets of the Company or an affiliated
company or subsidiary. Title to and beneficial ownership of any assets which the
Company may earmark to pay the contingent deferred compensation hereunder shall
at all times remain in the Company, affiliated company or subsidiary. The
Participant, his Beneficiary and any heirs, successors or assigns shall not have
any legal or equitable right, interest or control over or any property interest
whatsoever in any specific assets of the Company or any affiliated company or
subsidiary on account of having an interest under the Plan. Any and all of the
Company’s assets, and any life insurance policies, annuity contracts or the
proceeds therefrom which may be acquired by the Company shall be, and remain,
the general unpledged, unrestricted assets of the Company. In no event shall the
Company be required to purchase any specific shares or interest in any
investment fund.

6.3   STATEMENTS

Statements will be sent to each Participant as to the balance of his Total
Deferred Cash Account at least once each calendar year.
ARTICLE SEVEN
CREDITING OF DEFERRED STOCK

7.1   DEFERRED STOCK ACCOUNT

A Deferred Stock Account shall be maintained under the terms of this Appendix on
behalf of any applicable Outside Director to reflect the amounts credited on
such Director’s behalf under Sections 7.2 and 7.3 that were earned and vested on
or before December 31, 2004, and the future earnings on such amounts. With
respect to amounts credited to an Outside Director that are earned or become
vested on or after January 1, 2005, a Deferred Stock Account shall be maintained
pursuant to the provisions of Appendix B. A Participant’s Deferred Stock Account
shall be kept only for bookkeeping and accounting purposes and no Company funds
or property shall be transferred or designated to this account. Statements will
be sent to each Participant as to the balance of his Deferred Stock Account at
least once each calendar year.

7.2   ANNUAL SHARE CREDIT

With respect to each Board Tenure Year during which the Director is an Outside
Director, the Deferred Stock Account maintained on such Participant’s behalf was
credited with an Annual Share Credit, effective as of the Share Credit
Allocation Date. For any given Board Tenure Year, the Annual Share Credit made
to an Outside Director’s Deferred Stock Account was equal to the quotient
obtained by dividing a cash amount determined by the Board for the given year by
the closing price of Common Stock on the Share Credit Allocation Date. A
Participant’s interest in the Annual Share Credit attributable to any given
Board Tenure Year vested in accordance with the following schedule:

                      Vested Percentage in that     Date of Retirement or  
Year’s Annual Share     Termination of Board Service   Credit
 
           
 
  Before last day of third full month of given Board Tenure Year     0 %
 
           
 
  After last day of third full month of given Board Tenure Year but before last
day of sixth full month of given Board Tenure Year     25 %
 
           
 
  After last day of sixth full month of given Board Tenure Year but before last
day of ninth full month of given Board Tenure Year     50 %
 
           
 
  After last day of ninth full month of given Board Tenure Year but before the
earlier of (i) the twelfth full month of given Board Tenure Year or (ii) the
date     75 %

177



--------------------------------------------------------------------------------



 



                      Vested Percentage in that     Date of Retirement or  
Year’s Annual Share     Termination of Board Service   Credit
 
           
 
  on which begins the immediately following Board Tenure Year.        
 
           
 
  On or after the earlier of (i) the twelfth full month of given Board Tenure
Year or (ii) the date on which begins the immediately following Board Tenure
Year.     100 %

7.3   DIVIDEND EQUIVALENT CREDIT

For each quarterly period (i) with respect to which a dividend is paid on Common
Stock, and (ii) in which there is a balance in the Deferred Stock Account
maintained on behalf of a Participant as of the record date applicable to the
dividend paid on Common Stock (regardless of whether the Participant has
terminated service with the Board or has died), a Participant’s Deferred Stock
Account shall be credited with a Dividend Equivalent Credit. The Dividend
Equivalent Credit for any such quarterly period shall be credited as of the date
on which the dividend is paid on Common Stock for such quarterly period. For any
such applicable quarterly period, the Dividend Equivalent Credit made to a
Participant’s Deferred Stock Account shall be determined as follows:

  a)   A dividend credit is determined, expressed in cash, equal to the product
of:

  (i)   The dividend payable by the Company on one share of Common Stock for
such quarterly period; and     (ii)   The number of accumulated Share Credits
credited to the Participant’s Deferred Stock Account as of the Common Stock
dividend record date applicable to such quarterly period.

  b)   The dividend credit determined in paragraph (a) above will immediately be
converted into a Share Credit by dividing such cash dividend credit by the
closing price of Common Stock on the date on which the dividend is paid on
Common Stock for such quarterly period.

A Participant’s interest in the Share Credits attributable to Dividend
Equivalent Credits shall be Vested at all times.

7.4   AGGREGATION OF PARTIAL SHARE CREDITS

Effective as of each Share Credit Allocation Date and each Common Stock dividend
record date with respect to which Dividend Equivalent Credits are made, any
partial Share Credits then credited to a Participant’s Deferred Stock Account
shall be aggregated in such manner as the Administrator shall provide to
constitute full Share Credits.

7.5   ADJUSTMENT TO SHARE CREDITS

Share Credits maintained on behalf of a Participant hereunder shall be subject
to appropriate adjustment by the Administrator in the event of changes in the
outstanding Common Stock by reason of stock dividends, stock splits,
recapitalizations, reorganizations, mergers, consolidations, combinations,
exchanges, or other relevant changes in capitalization occurring after the date
Share Credits are credited hereunder.
ARTICLE EIGHT
PAYMENT OF DEFERRED STOCK ACCOUNT AND
TOTAL DEFERRED CASH ACCOUNT

8.1   PAYMENT

The Company shall pay a Participant the amounts represented by the balances
credited to the Participant’s Vested Deferred Stock Account and Vested Total
Deferred Cash Account after the Participant’s termination of services with the
Board. Except as otherwise provided in this Article Eight, such payment shall be
made according to the method and at the times selected by the Participant in his
Election Form or, if applicable, in the most recent, properly executed and
effective Amendment Form(s) which the Participant has delivered to the
Administrator prior to the Participant’s termination of Board service. A
Participant may make independent elections under this Article Eight

178



--------------------------------------------------------------------------------



 



applicable to (i) the Vested Deferred Stock Account maintained on his behalf and
(ii) the Vested Total Deferred Cash Account maintained on his behalf.

8.2   METHODS OF PAYMENT

  a)   A Participant may elect one of the following methods of payment for the
amounts represented by his Vested Deferred Stock Account:

  (i)   A lump sum distribution; or     (ii)   Payments in approximately equal
annual installments for a period not to exceed 10 years.

      Payments of the distributable amount represented by all or a portion of
the balance in the Participant’s Vested Deferred Stock Account will be made in
shares of Common Stock equal to the number of full Share Credits comprising the
distributable amount that are then credited to the Participant’s Vested Deferred
Stock Account, with fractional Share Credits comprising the distributable amount
payable in cash.     b)   A Participant may elect any one of the following
methods of payment for the amounts represented by his Vested Total Deferred Cash
Account:

  (i)   A lump sum distribution;     (ii)   Payment in approximately equal
annual installments for a period not to exceed 10 years; or     (iii)   Payment
in approximately equal monthly installments for a period not to exceed 10 years.

      Payments of the distributable amount represented by all or a portion of
the balance in the Participant’s Vested Total Deferred Cash Account shall be
made in cash.     c)   In the event the Participant dies before receiving the
entire distribution to which he is entitled under the Plan, the provisions of
Section 8.4 shall apply.

8.3   AMENDMENT TO PAYMENT ELECTION

A Participant who is an active Director may request to defer the date at which
payment of the amount represented by his Vested Deferred Stock Account and/or
Vested Total Deferred Cash Account will occur (or commence) and may request a
change in his elected method of payment by submitting a properly completed and
executed Amendment Form to the Administrator which indicates the period of
additional deferral and/or the desired method of payment; provided, however:

  a)   Such request of additional deferral or alternative method of payment
shall be subject to the Administrator’s power, to be exercised at the
Administrator’s discretion, to direct that payment of the amount represented by
the Participant’s Vested Deferred Stock Account and/or Vested Total Deferred
Cash Account will occur or commence, or will be paid under a method, in
accordance with the Participant’s election(s) on a previously delivered
Amendment Form or on the Participant’s Election Form; and     b)   In no event
shall any requested additional deferral or alternative method of payment become
effective unless the Amendment Form evidencing such request is submitted to, and
approved by, the Administrator at least twelve months prior to the date payment
of the amount represented by the Vested Deferred Stock Account and/or Vested
Total Deferred Cash Account would otherwise have occurred or commenced under the
Election Form or Amendment Form in effect on the date the Participant requests
the additional deferral or alternative method of payment.

179



--------------------------------------------------------------------------------



 



    A Participant may make separate requests under this Section 8.3 applicable
to the Vested Deferred Stock Account maintained on his behalf and to any Total
Deferred Cash Account maintained on his behalf.   8.4   PAYMENT UPON DEATH OF
PARTICIPANT

  a)   In the event of a Participant’s death prior to his Retirement Plan
Transfer Vesting Date, the amount represented by the Participant’s Deferred
Compensation Account and the amount represented by the Participant’s Vested
Deferred Stock Account (or, if the Participant had begun payment prior to death,
the remaining balance of such accounts) shall be paid by the Company to the
Participant’s Beneficiary or Beneficiaries as soon as practicable in the form of
a lump sum. Any amount represented by the balance credited to the Participant’s
Retirement Plan Transfer Account shall be forfeited upon the Participant’s
death.     b)   In the event of a Participant’s death on or after his Retirement
Plan Transfer Vesting Date, the amount represented by the Participant’s Vested
Deferred Stock Account and the amount represented by the Participant’s Vested
Total Deferred Cash Account (or, if the Participant had begun payment prior to
death, the remaining balance of such accounts) shall be paid by the Company to
the Participant’s Beneficiary or Beneficiaries as soon as practicable in the
form of a lump sum.     c)   Payment of the distributable amount represented by
the deceased Participant’s Vested Deferred Stock Account will be made in shares
of Common Stock equal to the number of full Share Credits credited to such
account as of the payment date, with fractional Share Credits payable in cash.

8.5   EMERGENCY CIRCUMSTANCES

Notwithstanding any other provision of this Plan, if the Committee determines,
after consideration of a Participant’s application, that the Participant has a
financial necessity of such a substantial nature that a current payment of
compensation deferred under this Plan is warranted, the Committee may in its
sole and absolute discretion direct that all or a portion of the Participant’s
Vested Deferred Compensation Account balance be paid to him. The payment shall
be made in the manner and at the times specified by the Committee for payment;
provided, however, such payment shall not be in excess of that amount which is,
in the discretion of the Committee, required to satisfy the financial necessity.
In making determinations under this Section 8.5, no member of the Committee
shall vote with respect to any application made by the Committee member under
this Section.
ARTICLE NINE
CONSTRUCTION
This Appendix A is intended to memorialize the provisions of the Plan as it
pertains to grandfathered amounts within the meaning of guidance promulgated by
the Internal Revenue Service pursuant to Section 409A of the Internal Revenue
Code of 1986, as amended. As a result, the Administrator shall interpret and
construe the terms of this Appendix A so as to preserve the status of these
amounts as grandfathered amounts under such guidance. References, or cross
references to an identified Article, Section, or specific part thereof, shall
refer to such Article, Section (or part) of this Appendix A, unless otherwise
qualified by the context.

180



--------------------------------------------------------------------------------



 



APPENDIX B
ERIE INDEMNITY COMPANY
DEFERRED COMPENSATION PLAN
FOR OUTSIDE DIRECTORS
Accounts Not Earned and Vested On or Before December 31, 2004
ARTICLE ONE
INTRODUCTION
This Appendix B incorporates the provisions of the Plan as it relates to
Deferred Stock Accounts and Total Deferred Cash Accounts other than such
accounts that were earned and vested on or before December 31, 2004, without
material modifications to the terms of the Plan after October 3, 2004. The
provisions of this Appendix B shall apply in determining the rights and features
of such accounts and is generally effective as of January 1, 2009.
ARTICLE TWO
DEFINITIONS
When the following words or phrases are used in this Appendix B with initial
capital letters, they shall have the following meanings:
2.1 “Administrator” is a term that is defined in Article Two of the Basic Plan
Document.
2.2 “Affiliate” shall mean any organization which, together with the Company, is
a member of a controlled group of corporations under Sections 414(b), 414(c) and
1563(a) of the Code, applying an 80% test for purposes of Section 1563(a).
2.3 “Amendment Form” shall mean the Amendment Form described in Section 8.6. An
Amendment Form may be in paper and/or electronic form, as designated by the
Administrator.
2.4 “Annual Share Credit” shall mean the Share Credit addition determined under
Section 7.2.
2.5 “Beneficiary” is a term that is defined in Article Two of the Basic Plan
Document.
2.6 “Board” is a term that is defined in Article Two of the Basic Plan Document.
2.7 “Board Compensation” shall mean the remuneration, expressed in terms of a
cash amount, earned by a Director for service on the Board including, without
limitation, a retainer, meeting fees and chairperson’s fees.
2.8 “Board Tenure Year” shall mean the period which, in reference to any given
calendar year, begins on the date of the Company’s annual shareholder meeting
held in such year and ends on the day before the Company’s annual shareholder
meeting held in the immediately following calendar year.
2.9 “Committee” shall mean the Executive Compensation and Development Committee
of the Board, or its successor, as designated by the Board.
2.10 “Common Stock” shall mean the Class A common stock of the Company.
2.11“Company” is a term that is defined in Article Two of the Basic Plan
Document.
2.12 “Deferred Compensation Account” shall mean the bookkeeping account
described in Section 4.2.

181



--------------------------------------------------------------------------------



 



2.13 “Deferred Stock Account” shall mean the bookkeeping account described in
Article Seven.
2.14 “Director” is a term that is defined in Article Two of the Basic Plan
Document.
2.15 “Dividend Equivalent Credit” shall mean the Share Credit addition
determined under Section 7.3.
2.16 “Election Form” shall mean the Participation Election Form described in
Section 3.2. An Election Form may be in paper and/or electronic form, as
designated by the Administrator.
2.17 “Employee” is a term that is defined in Article Two of the Basic Plan
Document.
2.18 “Hypothetical Interest” shall mean the gains and losses credited to a
Participant’s Deferred Compensation Account and/or Retirement Plan Transfer
Account in accordance with Article Six.
2.19 “Outside Director” shall mean a Director who is not an Employee or officer
of the Company or an Affiliate.
2.20 “Participant” shall mean each Outside Director who participates in the Plan
in accordance with the terms and conditions of this Appendix B. Participant
shall also include a former Outside Director who had become a Participant during
his period of active Board service and on whose behalf the Administrator is
maintaining a Deferred Stock Account and/or a Total Deferred Cash Account
pursuant to the terms of this Appendix B.
2.21 “Plan” is a term that is defined in Article Two of the Basic Plan Document.
2.22 “Retirement Plan” shall mean the Erie Indemnity Company Retirement Plan for
Outside Directors, effective as of January 1, 1991 and as amended thereafter.
2.23 “Retirement Plan Transfer Account” shall mean the bookkeeping account
described in Section 5.3.
2.24 “Retirement Plan Transfer Credit” shall mean the contribution credit
determined under Section 5.1.
2.25 “Retirement Plan Transfer Vesting Date” shall mean the date on which a
Participant officially stops serving on the Board for reasons other than the
Participant’s death, provided such date follows the Participant’s attainment of
age 65 and completion of five Years of Board Service.
2.26 “Separation from Board Service” shall mean the complete cessation of
services as a member of the Board and of the board of directors of any
Affiliate.
2.27 “Share Credit” shall mean the separate, identifiable units accumulated
within a Participant’s Deferred Stock Account attributable to Annual Share
Credits and Dividend Equivalent Credits.
2.28 “Share Credit Allocation Date” shall mean, with respect to any Board Tenure
Year, the business day next following the first day of such Board Tenure Year;
provided, however, that in reference to any individual who becomes an Outside
Director on any day other than the first day of a given Board Tenure year, the
Share Credit Allocation Date relative to such year shall mean the business day
next following the day on which the individual becomes an Outside Director.
2.29 “Total Deferred Cash Account” shall mean the sum of the amounts credited
under any Deferred Compensation Account and any Retirement Plan Transfer Account
maintained on behalf of a Participant.
2.30 “Valuation Date” shall mean the close of business as of each business day.
2.31 “Vested” shall mean, as of any given date, the portion of the Deferred
Stock Account and/or the Total Deferred Cash Account maintained on behalf of a
Participant which is then 100% vested and nonforfeitable, as determined under
Sections 4.2, 5.3, and Article Seven.

182



--------------------------------------------------------------------------------



 



2.32 “Year of Board Service” shall mean each Board Tenure Year during which a
Director has served on the Board, including, for Directors on the Board as of
May 1, 1997, all Years of Board Service prior to the adoption of the Plan.
ARTICLE THREE
PARTICIPATION

3.1   ELIGIBILITY AND PARTICIPATION

  a)   Any individual who becomes an Outside Director shall participate in the
Plan as of the Share Credit Allocation Date next following the date as of which
the individual becomes an Outside Director. As a condition of participation,
each Outside Director shall deliver to the Administrator properly completed and
executed elections as described in Section 3.2.     b)   Each Outside Director
is eligible to participate in the Board Compensation deferral provisions of the
Plan and may choose to defer Board Compensation in accordance with the
provisions of Section 4.1.

3.2   PARTICIPATION ELECTION FORM

An Outside Director shall deliver to the Administrator the following elections,
to the extent applicable to such Director, to be made on such Election Form or
Forms as the Administrator, in its discretion, shall prescribe:

  a)   The method by which amounts credited to the Participant’s Deferred Stock
Account are to be paid;       b)   The date, following the Participant’s
Separation from Board Service, as of which payment of amounts credited to the
Participant’s Deferred Stock Account is to occur (in the event of a lump sum
distribution) or commence (in the event of distribution in installments);     c)
  The Beneficiary to whom payments of amounts credited to the Participant’s
Deferred Stock Account will be made in the event of the Participant’s death; and
    d)   If the Outside Director chooses to defer Board Compensation in
accordance with the provisions of Section 4.1:

  (i)   The percentage of Board Compensation to be deferred for the calendar
year to which the election applies;       (ii)   The method by which amounts
credited to the Participant’s Total Deferred Cash Account are to be paid;    
(iii)   The date, following the Participant’s Separation from Board Service, as
of which payment of amounts credited to the Participant’s Total Deferred Cash
Account is to occur (in the event of a lump sum distribution) or commence (in
the event of a distribution in installments);     (iv)   The Beneficiary to whom
payments of amounts credited to the Participant’s Total Deferred Cash Account
will be made in the event of the Participant’s death; and     (v)   The
investment designation described in Section 6.2.

The elections under paragraphs (a) and (b) above shall be delivered to the
Administrator within 30 days after first becoming a Participant under
Section 3.1(a) and shall be irrevocable except as provided in Section 8.6. The
elections under paragraph (c) and subparagraph (d)(iv) above are subject to the
provisions of Section 2.2 of the

183



--------------------------------------------------------------------------------



 



Basic Plan Document. The election under subparagraph (d)(i) shall be delivered
to the Administrator within 30 days after first becoming a Participant under
Section 3.1(a) and shall be irrevocable for the calendar year of the election,
except as provided in Section 4.1(c) or 4.1(d). The elections under
subparagraphs (d)(ii) and (d)(iii) above shall be delivered to the Administrator
within 30 days after first becoming a Participant under Section 3.1(a) and shall
be irrevocable except as provided in Section 8.6. The election under
subparagraph (d)(v) above may be made and changed as provided in Section 6.2.
ARTICLE FOUR
BOARD COMPENSATION DEFERRED

4.1   DEFERRED COMPENSATION ELECTION

  a)   Initial Deferral Election. A Participant who is an Outside Director may
elect to defer Board Compensation for a given calendar year by delivering a
properly completed and executed Election Form to the Administrator as provided
in Section 3.2(d)(i). Such Election Form shall state, in 10% increments from 0%
to 100%, the percentage of Board Compensation the Outside Director chooses to
defer that is attributable to services performed after the election is
delivered. Except as provided in paragraphs (c) and (d) below, such deferral
election shall be irrevocable as of the date the election is delivered to the
Administrator, as applicable to such future Board Compensation attributable to
the calendar year to which the election applies. Such deferral election shall
automatically terminate as to all Board Compensation after such calendar year.  
  b)   Subsequent Deferral Elections. With respect to any calendar years
beginning after the year an Outside Director first becomes a Participant under
Section 3.1(a), the Participant may elect to defer Board Compensation
attributable to services performed in such year by delivering a properly
completed and executed Election Form to the Administrator by the end of the
calendar year which immediately precedes the calendar year for which the
election is to be effective. Such Election Form shall state, in 10% increments
from 0% to 100%, the percentage of Board Compensation the Outside Director
chooses to defer that is attributable to services performed in the calendar year
for which the election is to be effective. Except as provided in paragraphs
(c) or (d) below, such deferral election shall be irrevocable as of the
December 31 of the calendar year that immediately precedes the calendar year to
which the election applies. Such deferral election shall automatically terminate
as to all Board Compensation attributable to services after such calendar year.
    c)   If a Participant makes a withdrawal due to an unforeseeable emergency
under Section 8.5, all remaining deferrals of Board Compensation under the Plan
for the calendar year in which such withdrawal is made shall be cancelled. Such
Participant shall not be permitted to make any further deferral of Board
Compensation until the Participant again satisfies the procedures set forth in
paragraph (b) above.     d)   Participant deferrals of Board Compensation under
the Plan shall be cancelled in such other events or conditions as the
Commissioner of Internal Revenue may prescribe in generally applicable guidance
published in the Internal Revenue Bulletin which the Administrator, in its
discretion, chooses to apply under the Plan; provided, however, that a
Participant shall have no direct or indirect election to the application of such
events or conditions to his individual circumstances.

4.2   DEFERRED COMPENSATION ACCOUNT

A Deferred Compensation Account shall be established for each Outside Director
who properly completes, executes and delivers an Election Form on which he
elects to defer Board Compensation. The Board Compensation which each
Participant defers for calendar years beginning on and after January 1, 2005 and
Hypothetical Interest earned on such Board Compensation (as provided in Section
6.1) shall be credited to this Deferred Compensation Account. Board Compensation
deferred under this Section 4.2 shall be credited to the Participant’s Deferred
Compensation Account as of the date such compensation would otherwise have been
payable to the Participant. A Participant’s Deferred Compensation Account shall
be kept only for bookkeeping and accounting purposes and no Company

184



--------------------------------------------------------------------------------



 



funds shall be transferred or designated to this account. A Participant’s
interest in the Deferred Compensation Account maintained on his behalf shall be
Vested at all times.
ARTICLE FIVE
TRANSFER OF RETIREMENT PLAN CREDIT

5.1   RETIREMENT PLAN TRANSFER ELECTION

  a)   The Company has recorded a contribution credit under the Plan on behalf
of each Outside Director who satisfied the criteria set forth in paragraph
(b) of this Section 5.1. Such contribution credit is referred to herein as the
Retirement Plan Transfer Credit, was recorded as of December 31, 1997 and,
except as provided in Section 6.1(b), was equal to the amount individually
determined under Section 5.2.     b)   An Outside Director was entitled to a
Retirement Plan Transfer Credit if:

  (i)   The Outside Director was an Outside Director on May 1, 1997; and    
(ii)   During the period beginning June 17, 1997 and ending August 1, 1997, the
Outside Director elected to have the Retirement Plan Transfer Credit recorded on
his behalf under the Plan in lieu of any continuing interest under the
Retirement Plan.

5.2   RETIREMENT PLAN TRANSFER CREDIT

  a)   The Retirement Plan Transfer Credit with respect to an Outside Director
who satisfied the criteria set forth in Section 5.1 was the actuarial present
value (as defined in paragraph (b) below) of the retirement benefit accrued by
the Outside Director under the Retirement Plan as of May 1, 1997.     b)   For
purposes of this Section 5.2, “actuarial present value” shall mean the single
sum value of a retirement benefit, determined as of May 1, 1997, by using the
1983 Group Annuity Mortality Table (50% male/50% female) and an interest rate of
seven percent.

5.3   RETIREMENT PLAN TRANSFER ACCOUNT

A Retirement Plan Transfer Account has been established for each Outside
Director described in Section 5.1(b). The Retirement Plan Transfer Credit and
Hypothetical Interest earned on such Retirement Plan Transfer Credit shall be
recorded in this Retirement Plan Transfer Account. A Participant’s Retirement
Plan Transfer Account shall be kept only for bookkeeping and accounting purposes
and no Company funds shall be transferred or designated to this account.
Notwithstanding any provision of the Plan to the contrary, a Participant’s
interest in the Retirement Plan Transfer Account maintained on his behalf shall
be forfeited in its entirety in the event the Participant’s service as a
Director ends for any reason (including death) prior to the Participant’s
attainment of his Retirement Plan Transfer Vesting Date. Upon attainment of his
Retirement Plan Transfer Vesting Date, a Participant’s interest in such
Retirement Plan Transfer Account shall become Vested. A Retirement Plan Transfer
Account shall be maintained under the terms of this Appendix B on behalf of any
Outside Director described in Section 5.1 who had not attained his Retirement
Plan Transfer Vesting Date on or before December 31, 2004. With respect to an
Outside Director who had attained his Retirement Plan Transfer Vesting Date on
or before December 31, 2004, a Retirement Plan Transfer Account shall be
maintained pursuant to the provisions of Appendix A.
ARTICLE SIX
CREDITS TO PARTICIPANT TOTAL DEFERRED CASH ACCOUNTS
NOT EARNED AND VESTED ON OR BEFORE DECEMBER 31, 2004

185



--------------------------------------------------------------------------------



 



6.1   HYPOTHETICAL INTEREST

  a)   The Total Deferred Cash Account maintained on behalf of a Participant
under this Appendix B will be credited with Hypothetical Interest. The
Hypothetical Interest shall be credited as of each Valuation Date on the amount
credited to the Participant’s Total Deferred Cash Account on such Valuation Date
in accordance with the valuation procedure adopted by the Administrator. The
Hypothetical Interest to be credited to each Total Deferred Cash Account shall
be determined by the Administrator and computed in reference to the appreciation
or depreciation experienced since the immediately preceding Valuation Date by
the hypothetical investment funds which the Administrator may offer to
Participants under Section 6.2. For any given period, Hypothetical Interest may
be a positive or a negative figure. The crediting of Hypothetical Interest shall
occur so long as there is a balance in the Participant’s Total Deferred Cash
Account regardless of whether the Participant has terminated service with the
Board or has died. The Administrator may prescribe any reasonable method or
procedure for the accounting of Hypothetical Interest.     b)   Notwithstanding
any provision of this Article Six to the contrary:

  (i)   The Retirement Plan Transfer Credit, determined under Section 5.2 and
recorded as of December 31, 1997 on behalf of an Outside Director described in
Section 5.1(b), was increased with Hypothetical Interest for the period
beginning on May 1, 1997 and ending on December 31, 1997; and     (ii)   For
purposes of subparagraph (i) above, “Hypothetical Interest” was in reference to
the interest, compounded on a daily basis, at the rate or rates in effect during
the period beginning on May 1, 1997 and ending December 31, 1997, as declared by
the Board of Directors of Erie Family Life Insurance Company on the Erie Family
Life Insurance Company deposit administration group annuity contract held by the
trustee of the Erie Insurance Group Employee Savings Plan.

6.2   PARTICIPANT INVESTMENT DESIGNATION

  a)   A Participant (and any Outside Director first electing to participate in
the Plan) may designate, within such times and in accordance with such means as
are designated by the Administrator, that portion of his future deferred
compensation under Section 4.1 and, separately, that portion of any existing
Total Deferred Cash Account maintained on his behalf which shall be credited
with Hypothetical Interest in reference to each of the hypothetical investment
funds that may be offered by the Administrator, in the discretion of the
Administrator. Such designations may specify, in 1% increments, the percentages
to be credited in reference to each of the hypothetical investment funds
offered. Such designations may remain in effect until the Participant submits a
new designation within such time and in accordance with such means as are
designated by the Administrator. New designations may be made as to (i) future
deferrals of Board Compensation and/or (ii) any existing Total Deferred Cash
Account, provided that separate designations as to the crediting of a Deferred
Compensation Account and a Retirement Plan Transfer Account shall not be
available. All new designations shall be effective as of a given date specified
by the Administrator. In the event a Participant fails to make an effective
designation under this paragraph (a), the Administrator, acting in its
discretion, shall make such designation on behalf of the Participant.     b)  
In accepting participation in the Plan, a Participant agrees on behalf of
himself and his Beneficiary to assume all risk in connection with any decrease
in value of the hypothetical investment funds in reference to which Hypothetical
Interest is credited to the Participant’s Total Deferred Cash Account. The
Company, the Affiliates and the Administrator shall not be liable to any
Participant or Beneficiary for the under-performance of any hypothetical
investment fund offered under the Plan.     c)   The Administrator may, in its
discretion, offer additional hypothetical investment funds to Participants and
may cease to offer any such fund at such time as it deems appropriate. In the
event the Administrator decides to discontinue offering a hypothetical
investment fund under the Plan, those Participants on whose behalf Hypothetical
Interest is then being credited on the basis of the discontinued hypothetical
investment fund may be required, at the discretion of the Administrator, to have
affected amounts consolidated with (or “mapped” to) a replacement hypothetical
investment fund selected by the Administrator or may be required to designate,
from such selection of hypothetical funds as may be offered by the
Administrator, a

186



--------------------------------------------------------------------------------



 



      hypothetical fund or funds as a replacement for the hypothetical
investment fund being discontinued. Any such designation by a Participant shall
be made in accordance with paragraph (a) above. Hypothetical Interest credited
on behalf of any Participant who is affected by the discontinuation of a
hypothetical investment fund but who fails to make any replacement designation
offered in this paragraph (c) shall mirror, to the extent of the Participant’s
interest in such discontinued fund, such hypothetical investment fund or funds
as the Administrator may choose in its discretion. Any changes under this
paragraph (c) shall take effect at such times and under such rules as shall be
established by the Administrator.     d)   Notwithstanding any provision of the
Plan to the contrary, the eligibility of a Participant to make any designation
under this Section 6.2 shall not be construed as to provide any Participant or
any other person with a beneficial ownership interest in any assets of the
Company or an Affiliate. Title to and beneficial ownership of any assets which
the Company or an Affiliate may earmark to pay the contingent deferred
compensation hereunder shall at all times remain in the Company or Affiliate.
The Participant, his Beneficiary and any heirs, successors or assigns shall not
have any legal or equitable right, interest or control over or any property
interest whatsoever in any specific assets of the Company or any Affiliate or
related entity on account of having an interest under the Plan. Any and all of
the Company’s assets, and any life insurance policies, annuity contracts or the
proceeds therefrom which may be acquired by the Company shall be, and remain,
the general unpledged, unrestricted assets of the Company. In no event shall the
Company or any Affiliate be required to purchase any specific shares or interest
in any investment fund.

6.3   STATEMENTS

Statements will be sent to each Participant as to the balance of his Total
Deferred Cash Account at least once each calendar year.
ARTICLE SEVEN
CREDITING OF DEFERRED STOCK

7.1   DEFERRED STOCK ACCOUNT

A Deferred Stock Account shall be maintained under the terms of this Appendix B
on behalf of any applicable Outside Director to reflect the amounts credited on
such Director’s behalf under Article Seven other than such amounts, if any, that
were earned and vested on or before December 31, 2004 and the future earnings on
such amounts. With respect to amounts credited to an Outside Director that were
earned and vested on or before December 31, 2004, and applicable earnings on
such amounts, a Deferred Stock Account shall be maintained pursuant to the
provisions of Appendix A. A Participant’s Deferred Stock Account shall be kept
only for bookkeeping and accounting purposes and no Company funds or property
shall be transferred or designated to this account. Statements will be sent to
each Participant as to the balance of his Deferred Stock Account at least once
each calendar year.

187



--------------------------------------------------------------------------------



 



7.2   ANNUAL SHARE CREDIT

With respect to each Board Tenure Year during which the Director is an Outside
Director, the Deferred Stock Account maintained on such Participant’s behalf
shall be credited with an Annual Share Credit, effective as of the Share Credit
Allocation Date. For any given Board Tenure Year, the Annual Share Credit made
to an Outside Director’s Deferred Stock Account shall be equal to the quotient
obtained by dividing a cash amount determined by the Board for the given year by
the closing price of Common Stock on the Share Credit Allocation Date. A
Participant’s interest in the Annual Share Credit attributable to any given
Board Tenure Year shall vest in accordance with the following schedule:
 

              Vested Percentage in that Date of Retirement or   Year’s Annual
Share Termination of Board Service   Credit
 
       
Before last day of third full month of given Board Tenure Year
    0 %
 
       
After last day of third full month of given Board Tenure Year but before last
day of sixth full month of given Board Tenure Year
    25 %
 
       
After last day of sixth full month of given Board Tenure Year but before last
day of ninth full month of given Board Tenure Year
    50 %
 
       
After last day of ninth full month of given Board Tenure Year but before the
earlier of (i) the twelfth full month of given Board Tenure Year or (ii) the
date on which begins the immediately following Board Tenure Year
    75 %
 
       
On or after the earlier of (i) the twelfth full month of given Board Tenure Year
or (ii) the date on which begins the immediately following Board Tenure Year
    100 %

7.3   DIVIDEND EQUIVALENT CREDIT

For each quarterly period (i) with respect to which a dividend is paid on Common
Stock, and (ii) in which there is a balance in the Deferred Stock Account
maintained on behalf of a Participant as of the record date applicable to the
dividend paid on Common Stock (regardless of whether the Participant has
terminated service with the Board or has died), a Participant’s Deferred Stock
Account shall be credited with a Dividend Equivalent Credit. The Dividend
Equivalent Credit for any such quarterly period shall be credited as of the date
on which the dividend is paid on Common Stock for such quarterly period. For any
such applicable quarterly period, the Dividend Equivalent Credit made to a
Participant’s Deferred Stock Account shall be determined as follows:

  a)   A dividend credit is determined, expressed in cash, equal to the product
of:

  (i)   The dividend payable by the Company on one share of Common Stock for
such quarterly period; and     (ii)   The number of accumulated Share Credits
credited to the Participant’s Deferred Stock Account as of the Common Stock
dividend record date applicable to such quarterly period.

  b)  
The dividend credit determined in paragraph (a) above will immediately be
converted into a Share Credit by dividing such cash dividend credit by the
closing price of Common Stock on the date on which the dividend is paid on
Common Stock for such quarterly period.

A Participant’s interest in the Share Credits attributable to Dividend
Equivalent Credits shall be Vested at all times.

188



--------------------------------------------------------------------------------



 



7.4   AGGREGATION OF PARTIAL SHARE CREDITS

Effective as of each Share Credit Allocation Date and each Common Stock dividend
record date with respect to which Dividend Equivalent Credits are made, any
partial Share Credits then credited to a Participant’s Deferred Stock Account
shall be aggregated in such manner as the Administrator shall provide to
constitute full Share Credits.

7.5   ADJUSTMENT TO SHARE CREDITS

Share Credits maintained on behalf of a Participant hereunder shall be subject
to appropriate adjustment by the Administrator in the event of changes in the
outstanding Common Stock by reason of stock dividends, stock splits,
recapitalizations, reorganizations, mergers, consolidations, combinations,
exchanges, or other relevant changes in capitalization occurring after the date
Share Credits are credited hereunder.
ARTICLE EIGHT
PAYMENT OF DEFERRED STOCK ACCOUNT AND
TOTAL DEFERRED CASH ACCOUNT

8.1   PAYMENT

Except as otherwise provided in this Article Eight, the Company shall pay a
Participant the amounts represented by the balances credited to the
Participant’s Vested Deferred Stock Account and Vested Total Deferred Cash
Account after the Participant’s Separation from Board Service and such payment
shall be made according to the method and at the time(s) permitted under
Section 8.2 and elected by the Participant in his Election Form or, if
applicable, in the most recent, properly executed and effective Amendment
Form(s) which the Participant has delivered to the Administrator prior to the
Participant’s Separation from Board Service. If a Participant has not delivered
to the Administrator a properly completed and effective Election Form with
respect to a Deferred Stock Account and/or a Total Deferred Cash Account or, if
for any reason the Administrator determines that any Election Form or Amendment
Form is materially deficient, payment of the affected Vested accounts shall be
made in a lump sum during the month next following the month of the
Participant’s Separation from Board Service except as otherwise provided in this
Article Eight. For all purposes of the Plan and effective until such time as the
Participant delivers to the Administrator a properly completed and effective
Election Form or Amendment Form that includes a method and time of payment
election, such default method and time of payment shall be treated as the
Participant’s elected method and time of payment with respect to any Deferred
Stock Account and/or Total Deferred Cash Account to which the default applies.

8.2   METHODS AND TIMES OF PAYMENT

  a)   A Participant may elect one of the following methods of payment for the
amounts represented by his Vested Deferred Stock Account:

  (i)   A lump sum distribution; or     (ii)   Payments in approximately equal
annual installments for a period not to exceed 10 years.

      Payments of the distributable amount represented by all or a portion of
the balance in the Participant’s Vested Deferred Stock Account will be made in
shares of Common Stock equal to the number of full Share Credits comprising the
distributable amount that are then credited to the Participant’s Vested Deferred
Stock Account, with fractional Share Credits comprising the distributable amount
payable in cash.     b)   A Participant may elect any one of the following
methods of payment for the amounts represented by his Vested Total Deferred Cash
Account:

  (i)   A lump sum distribution;

189



--------------------------------------------------------------------------------



 



  (ii)   Payment in approximately equal annual installments for a period not to
exceed 10 years; or     (iii)   Payment in approximately equal monthly
installments for a period not to exceed 10 years.

      Payments of the distributable amount represented by all or a portion of
the balance in the Participant’s Vested Total Deferred Cash Account shall be
made in cash.     c)   A Participant may elect to have the amount represented by
his Vested Deferred Stock Account, and separately, the amount represented by his
Vested Total Deferred Cash Account distributed to him (or, in the case of an
installment distribution, commence to be distributed to him) as of the month
next following the month of the Participant’s Separation from Board Service or
as of any later month that follows his Separation from Board Service. Except as
provided in Sections 8.3, 8.4 or 8.5, no distribution shall commence before or
after such elected distribution date; provided, however, that if the Company
makes a distribution within the permitted distribution period (as defined below)
and the actual date of distribution is not within the direct or indirect control
of the Participant, such distribution shall be treated as having been made on
such elected distribution date. The “permitted distribution period” for this
purpose shall begin on the thirtieth day before the Participant’s elected
distribution date and shall end on the later of (i) the last day of the calendar
year that includes the Participant’s elected distribution date, and (ii) the
fifteenth day of the third month following the Participant’s elected
distribution date.     d)   In the event the Participant dies before receiving
the entire distribution to which he is entitled under the Plan, the provisions
of Section 8.7 shall apply.

8.3   ACCELERATION OF PAYMENTS

Notwithstanding the provisions of Sections 8.1 and 8.2 and any Participant
election thereunder, the Company shall pay a Participant the amounts represented
by the balances credited to a Participant’s Vested Deferred Stock Account and
Vested Total Deferred Cash Account in a lump sum as of the first Valuation Date
that is administratively reasonable following the occurrence of any of the
events or conditions identified below. Such lump sum payment shall be equal to
the amount, as determined by the Administrator, as is reasonably estimated to be
required to satisfy the purpose of the accelerated payment. Payments shall draw
from, and exhaust, amounts represented by the balance of the Participant’s
Vested Total Deferred Cash Account before any amounts that are represented by
the Participant’s Vested Deferred Stock Account. The events or conditions to
which this Section 8.3 applies are:

  a)   The Participant needs to avoid a violation of an applicable federal,
state, local, or foreign ethics law or conflicts of interest law.     b)   The
Participant incurs state, local, or foreign tax obligations arising from
participation in the Plan that apply to a Plan interest before such interest is
otherwise payable from the Plan.     c)   The Plan is terminated and liquidated
in accordance with generally applicable guidance prescribed by the Commissioner
of Internal Revenue and published in the Internal Revenue Bulletin.     d)  
Such other events or conditions as the Commissioner of Internal Revenue may
prescribe in generally applicable guidance published in the Internal Revenue
Bulletin which the Administrator, in its discretion, chooses to apply under the
Plan; provided, however, that a Participant shall have no direct or indirect
election as to the application of such events or conditions to his individual
circumstances.

Any payment under this Section 8.3 shall be contingent upon the Administrator’s
decision that a Participant has satisfied all material elements of an applicable
event or condition and that the Participant produces evidence to that effect
that is satisfactory to the Administrator. If any payment under this Section 8.3
is made and such payment is less than an amount that represents the entire
Vested Deferred Stock Account and Vested Total Deferred Cash Account maintained
on the Participant’s behalf, the amount of such payment shall offset any future
payment from the Plan to the Participant or any Beneficiary or other person who
claims through the Participant.

190



--------------------------------------------------------------------------------



 



8.4   DELAY OF PAYMENTS

Notwithstanding the provisions of Sections 8.1 and 8.2 and any Participant
election thereunder, the Company may delay the payment of amounts represented by
the balances credited to a Participant’s Vested Deferred Stock Account and
Vested Total Deferred Cash Account in connection with any of the events or
conditions identified below; provided, however that, with respect to any given
event or condition, the Administrator shall treat Plan payments to all
similarly-situated Participants in a reasonably consistent manner:

  a)   The Administrator reasonably anticipates that making scheduled Plan
payments will violate federal securities laws or other applicable law; provided
that the scheduled payments are then made at the earliest date at which the
Administrator reasonably contemplates that making the scheduled payments will
not cause such a violation.     b)   Such other events or conditions as the
Commissioner of Internal Revenue may prescribe in generally applicable guidance
published in the Internal Revenue Bulletin which the Administrator, in its
discretion, chooses to apply under the Plan; provided, however, that a
Participant shall have no direct or indirect election as to the application of
such events or conditions to his individual circumstances.

8.5   EMERGENCY CIRCUMSTANCES

Notwithstanding any other provision of this Plan, if the Administrator
determines, after consideration of a Participant’s application, that the
Participant has incurred a severe financial hardship (as defined below) the
Administrator may in its sole and absolute discretion direct that all or a
portion of the Participant’s Vested Deferred Compensation Account balance be
paid to him. The payment shall be made in the manner and at the times specified
by the Administrator for payment; provided, however, such payment shall not be
in excess of that amount which is, in the discretion of the Administrator,
reasonably necessary to satisfy the financial hardship.
For purposes of this Section 8.5, a “severe financial hardship” shall mean a
financial hardship resulting from (i) an illness or accident of the Participant,
the Participant’s spouse, beneficiary or dependent, (ii) the Participant’s loss
of property due to casualty, or (iii) any other similar extraordinary and
unforeseeable circumstances arising as a result of events beyond the control of
the Participant; provided, however, that such financial hardship is not or may
not be relieved through reimbursement or compensation from insurance or
otherwise, by cessation of deferrals of Board Compensation in future years, or
by liquidation of the Participant’s assets to the extent such liquidation would
not cause severe financial hardship.

8.6   AMENDMENT TO PAYMENT ELECTION

  a)   A Participant who is a Director who has not incurred a Separation from
Board Service may elect to defer the date at which payment of the amount
represented by his Vested Deferred Stock Account and/or Vested Total Deferred
Cash Account will occur (or commence) and may elect a change in his elected
method of payment (or the default form of payment under Section 8.1) by
submitting a properly completed and executed Amendment Form to the Administrator
which indicates the period of additional deferral and/or the desired method of
payment; provided that:

  (i)   Such election shall not be effective until 12 months after it is
submitted to the Administrator;     (ii)   Such election shall require that the
payment with respect to which the election is made shall be delayed for a period
of not less than five years from the date payment would have been made (or
commence) absent the elected change; and     (iii)   If the election pertains to
a delay in the payment of a Vested Deferred Stock Account or Vested Total
Deferred Cash Account from a specific year and month that the Participant
previously elected in his Election Form or a subsequent Amendment Form (or to
which the Participant has defaulted under Section 8.1) such election cannot be
made less than 12 months before the date the payment was otherwise scheduled to
be made (or commence).

191



--------------------------------------------------------------------------------



 



      For purposes of this Article Eight, installment payments shall be treated
as a single payment.

  b)   A Participant may make separate requests under this Section 8.6
applicable to the Vested Deferred Stock Account maintained on his behalf and to
any Total Deferred Cash Account maintained on his behalf.

8.7   PAYMENT UPON DEATH OF PARTICIPANT

  a)   In the event of a Participant’s death prior to his Retirement Plan
Transfer Vesting Date, the amount represented by the Participant’s Vested
Deferred Compensation Account and the amount represented by the Participant’s
Vested Deferred Stock Account (or, if the Participant began payment prior to
death, the remaining balance of such accounts) shall be paid by the Company to
the Participant’s Beneficiary in the form of a lump sum during the month next
following the month of the Participant’s death. Any amount represented by the
balance credited to the Participant’s Retirement Plan Transfer Account shall be
forfeited upon the Participant’s death. Except as provided in Sections 8.3 or
8.4, no payment to a Beneficiary under this paragraph (a) shall be made before
or after such identified payment date; provided, however, that if the Company
makes a payment within the permitted payment period (as defined below) and the
actual date of payment is not within the direct or indirect control of the
Beneficiary, such payment shall be treated as having been made on such
identified payment date. The “permitted payment period” for this purpose shall
begin on the day of the Participant’s death and shall end on the later of
(i) the last day of the calendar year that includes the identified payment date,
and (ii) the fifteenth day of the third month following the identified payment
date.     b)   In the event of a Participant’s death on or after his Retirement
Plan Transfer Vesting Date, the amount represented by the Participant’s Vested
Deferred Stock Account and the amount represented by the Participant’s Vested
Total Deferred Cash Account (or, if the Participant began payment prior to
death, the remaining balance of such accounts) shall be paid by the Company to
the Participant’s Beneficiary in the form of a lump sum during the month next
following the month of the Participant’s death. Except as provided in Sections
8.3 or 8.4, no payment to a Beneficiary under this paragraph (b) shall be made
before or after such identified payment date; provided, however, that if the
Company makes a payment within the permitted payment period identified in
paragraph (a) above and the actual date of payment is not within the direct or
indirect control of the Beneficiary, such payment shall be treated as having
been made on such identified payment date.     c)   Payment of the distributable
amount represented by the deceased Participant’s Vested Deferred Stock Account
will be made in shares of Common Stock equal to the number of full Share Credits
credited to such account as of the payment date, with fractional Share Credits
payable in cash.

ARTICLE NINE
CONSTRUCTION
This Appendix B is intended to memorialize the provisions of the Plan as it
pertains to amounts other than grandfathered amounts within the meaning of
guidance promulgated by the Internal Revenue Service pursuant to Section 409A of
the Code. As a result, the Administrator shall interpret and construe the terms
of this Appendix B so as to be consistent with such Internal Revenue Service
guidance. References or cross references to an identified Article, Section or
specific part thereof, shall refer to such Article, Section (or part) of this
Appendix B, unless otherwise qualified by the context.

192